                                                                                                           i

                                                                                                           (' t
                                                                                                rapœràoFglceus ïnjs'ccouR'r
                                                                                                       .
                                                                                                                         .




                                    IN THE UNITED STAYES DISTRICT COURT
                                                                                                           j
                                                                                                           iA
                                                                                                            'TlR
                                                                                                               $
                                                                                                               )
                                                                                                                oFIALED
                                                                                                                    soxijvA
                                                                                                           '
                               FOR Tlv W ESTERN DISTRICT OF VIRGIM A                                       JUL l l2219
                                                                                                           '



                                         DAW ILLE D IW SION                                                         .   DLEY CLERK
                                          JULY 2019 SESSION                                       B#;
                                                                                                                             LERK

        UNITED STATES OF AM ERICA                          Crim inalN o.4:19-çr-                   .


                                                           INDICTM ENT
        cART,osDEAONTAEjPENCER                             InViolationof:
                                                                      21U.S.C.j841(a)(1)
                                                                      18 U .S.C .j924(c)
                                                                                    .

                                                                      18U.S.C.j922(g)(1)
    '



                                                  COUNT ONE                                                l.:
        TheGrapdJurycharges:                                                                               )' j
                                                                                                           j.
                                                                                                              t .

                                              '
                                    ,                                                   .
                                                                                                           !
                     Thaton oraboutM ay 8,2019,in the W estern JqdicialD istrictofVirginia,

        the defendant,CARLOS DEM ON TAE SPEN CER,did knowingly and intentionally possegs '

        w ith the intentto distribut: am easurable,
                                                  quantity ofa m ixm re and substance containing a

        detectable àm ountofcocaine,a Schedule 11controlled substance.

              2.         A11inviolation ofTitle21,UnitedStatesCode,Sectiöns841(a)(1)and
        (b)(1)(C).
                                                  CO UN T TW O

        The Grand Jury further charges:

                    Thatxon oi-aboutM ay 8,2019,in the W estern.ludicialD istrictofVirginia,the
                                                                                            '
                                                                                                           j
.               .                                                     .'                                   !
        defendant,CARLOSDEM ONTAE SPENCER,knowingly posslssed aflrearm ,tpwita
                                                       k          '                                a       !
        Ruger.380 caliberpistol,in ftlrtherance ofa drug trafticking crim e forw hich he m ay be
                     .       '-''
                                        .
                                                           ''''            . '-''                          '




           Case 4:19-cr-00026-JLK Document 1 Filed 07/11/19 Page 1 of 3 Pageid#: 1
                                                                             i
prosçcuted in a coult oftheU nited States,assetforth in Cotm tOnè ofthislndwtp ent.

          A11in violation ofTiile 18,United StatesCode,Sectijm 92h.(c).
                                    CO U NT TH REE

The Grand Jury f'
                urther charges:
                                                        '

       1. On oraboutMay8,2019,intheWustel'nJudicialDtstrictofVirginia,the
                                                            '
                                                            .




defendant,CARLOSDEM ONTM SPENCER,knowing thathehadpreviouslybeen
                                                                             : ;
convicted ofa crim epunishable by imprisonm entforaterm exceeding oneyear,did

know ingly possessa firearm,to w ita Ruger .380 caliberpistol,w hiçh had previously

been shipped and transported in intersta'
                                        te orforeign com m erce.
                                            :                                ,
      2. A11inviolation ofTitle18,UnitedStatesCode,Section 922(g)(1):
                               N O TIC E O F FO R FEITUR E

                 Upon conviction of one or m ore of the felony offenses alleged in this

Indictm ent,the defendantsshallforfeitto the United States:
                                                  ) *       . .
          r..any property constimting,orderivedfrom ,anyproceedsobtained,
             directly orindirectly,asa resultofsaid offenses,pursugntto 21
             U sc j853(a)(1).
          b. any property used,orinténded to be used,in any m anner orpal't,to
             com m it,orto facilitate the eom m ission ofsaid offenses,pursuànsto
             21U.S.C.j853(a)(2).                                             !
                                                                             l.
          c. any firearm used orinteùded to be usqd to.facilitatethe
             transportation,sale,receipt,possession,orconcealm entofcontrqlled
             substancesand/orraw m aterials,asdescribed in21U .S.C.j
             '

             881(a)(1)and(2),andanyproceedstraceabletosuchproperty,
             pursuantto21U.S.C.j881(a)(11)and28U.S.C.j2461(c).
          d. any fireal'm sand am m unition involved orused in the com m ission of
                                            2



   Case 4:19-cr-00026-JLK Document 1 Filed 07/11/19 Page 2 of 3 Pageid#: 2
                                                                                  .   '
                                                                                      %
                                                                                      ,

                    said offenses,orpossessed in violation thereof,ptlrsuantto 18 !
                    U.S.C.j924(d)and28U.S.C.j2461(c).                                 '
                      '
                                                   '
                                                             ..                   ! i
            2.      The property to be forfeited to the Upited Statesinclydesbutisj
                                                                                  pot:lim ited
                                                                                      :   '


      to the follow ing propetty:

                    Firearm .

            1)      A Ruger)m odelLCP,.380 caliberpistol,SN :37585076               ' .

            2)      A 11am m unition,m agazines,and accessoriesassociated w ith this
                    firearm

                    Ifany ofthe aboveudesciibed forfeitable property,,as a result of any actor

      om ission ofthe defendant:

                 a. cannotbe loéated upon the exercise ofdue diligence;
                 b. hasbeentransferredorsojdto,ordeposite'dwith athirdperson;'
                 c. hasbeenplacebbeyon'dthejurisdictionoftheCourt;
                 d. hasbeen substantially dim inished in value;or
                 e. hasbeen commingled with otherpropertywhich cahndtbe
                    subdivided w itholg difficûlty;
  '

      itistheinteptoftheUnited Statestoseek forfeituréofany otherproperty ofthe

      defendantup to thevalue ofthe above-described forfeitable'
                                           '
                                                               property,pursuantto 21
                                                                        J    I

      U.s.c.jà53(p).
            A TRUE BILL             . ,   #i
                            this 1l dayoi-luly,2019.

                                                            ksT oreperson
                                                            FOREPER SON


4/'TH M AS T.C LEN
      ED STAT SATTORVEY




         Case 4:19-cr-00026-JLK Document 1 Filed 07/11/19 Page 3 of 3 Pageid#: 3
